Name: Council Regulation (EC) No 1929/2006 of 23Ã October 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and Uruguay pursuant to Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT) 1994, amending AnnexÃ I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  EU finance;  America;  European construction
 Date Published: nan

 30.12.2006 EN Official Journal of the European Union L 406/8 COUNCIL REGULATION (EC) No 1929/2006 of 23 October 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and Uruguay pursuant to Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT) 1994, amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, and set out the conventional duty rates of the Common Customs Tariff. (2) By its Decision 2006/997/EC (2) concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Uruguay, the Council approved, on behalf of the Community, the before mentioned Agreement with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994, HAS ADOPTED THIS REGULATION: Article 1 Annex 7 of Section III of Part three (WTO quotas to be opened by the Competent Community authorities) of Annex I to Regulation (EEC) No 2658/87 is hereby amended as follows: (1) Under CN Code 0201 30 00 the definition of the tariff rate quota of 4 000 tonnes Boneless High-quality meat fresh, chilled or frozen: Special or good-quality beef cuts obtained from exclusively pasture-grazed animals presenting a slaughter liveweight not exceeding 460 kilograms, referred to as special boxed beef . These cuts may bear the letters sc  (special cuts) shall be replaced by: Boneless High-quality meat of bovine animals, fresh, chilled or frozen. (2) The following words shall be inserted under 'other terms and conditions: Supplying country Uruguay. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 October 2006. For the Council The President J.-E. ENESTAM (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 1758/2006 (OJ L 335, 1.12.2006, p. 1). (2) See page 10 of this Official Journal.